UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------
AZHAR M. AWAN,

                                    Plaintiff,                    ORDER
                                                                  18-CV-5137 (MKB) (VMS)
                           v.

EXPERIENCED MOVING COMPANY, MS.
AMY, MS. JULIA, and MR. GEORGE,

                                    Defendants.
---------------------------------------------------------------
MARGO K. BRODIE, United States District Judge:

        Plaintiff Azhar M. Awan, proceeding pro se, commenced the above-captioned action on

September 12, 2018 against Defendants Experienced Moving Company, Ms. Amy, Ms. Julia, and

Mr. George. (Compl., Docket Entry No. 1.) Plaintiff alleges that he contracted with Defendants

to move and store his goods but that Defendants “took [his] goods” and never returned them.

(Id. at 5–6.) By order dated October 10, 2018, Magistrate Judge Vera M. Scanlon set forth the

service requirements of Rule 4(m) of the Federal Rules of Civil Procedure and warned Plaintiff

that if service was not made on or before December 11, 2018, or Plaintiff failed to show cause

why service was not made, Judge Scanlon would recommend that the Court dismiss this action

without prejudice. (Status Report Order, Docket Entry No. 5.)

        By letters filed on December 7, 2018 and December 10, 2018, Plaintiff stated that he

mailed registered letters to Defendants, but all but one of the letters was returned to him as

undelivered. (Pl. Dec. 7, 2018 Letter, Docket Entry No. 6; Pl. Dec. 10, 2018 Letter, Docket

Entry No. 8.) By letter dated December 7, 2018, the pro se office advised Plaintiff that interstate

movers are required to register with the federal government and directed him to a website which
allows a search by company name and United States Department of Transportation or Motor

Carrier number. (Pro Se Office Letter dated Dec. 7, 2018, Docket Entry No. 7.)

        On April 23, 2019, Judge Scanlon issued an order to show cause on or before June 21,

2019 why this action should not be dismissed for failure to serve the summons and complaint.

(Order to Show Cause, Docket Entry No. 9.) Plaintiff did not respond to this order, and on July

24, 2019, Judge Scanlon issued a status report order directing Plaintiff to respond to the order to

show cause. (Status Report Order dated July 24, 2019.) To date, Plaintiff has not responded to

the order to show cause or the status report order or otherwise communicated with the Court.

       By report and recommendation dated August 23, 2019, Judge Scanlon recommended that

the Court dismiss this action without prejudice pursuant to Rule 4(m) of the Federal Rules of

Civil Procedure (the “R&R”). (R&R, Docket Entry No. 10.)

       A district court reviewing a magistrate judge’s recommended ruling “may accept, reject,

or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). When a party submits a timely objection to a report and

recommendation, the district court reviews de novo the parts of the report and recommendation

to which the party objected. Id.; see also United States v. Romano, 794 F.3d 317, 340 (2d Cir.

2015). The district court may adopt those portions of the recommended ruling to which no

timely objections have been made, provided no clear error is apparent from the face of the

record. John Hancock Life Ins. Co. v. Neuman, No. 15-CV-1358, 2015 WL 7459920, at *1

(E.D.N.Y. Nov. 24, 2015). The clear error standard also applies when a party makes only

conclusory or general objections. Benitez v. Parmer, 654 F. App’x 502, 503–04 (2d Cir. 2016)

(holding that “general objection[s] [are] insufficient to obtain de novo review by [a] district

court” (citations omitted)); see Fed. R. Civ. P. 72(b)(2) (“[A] party may serve and file specific

written objections to the [magistrate judge’s] proposed findings and recommendations.”

                                                  2
(emphasis added)); see also Colvin v. Berryhill, 734 F. App’x 756, 758 (2d Cir. 2018) (“Merely

referring the court to previously filed papers or arguments does not constitute an adequate

objection under . . . Fed. R. Civ. P. 72(b).” (quoting Mario v. P & C Food Mkts., Inc., 313 F.3d

758, 766 (2d Cir. 2002))).

       The Court has reviewed the unopposed R&R and, finding no clear error, adopts the R&R

in its entirety pursuant to 28 U.S.C. § 636(b)(1). Accordingly, the Court dismisses this action

without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure and directs the

Clerk of Court to close this case.

Dated: October 9, 2019
       Brooklyn, New York

                                                     SO ORDERED:


                                                          s/ MKB
                                                     MARGO K. BRODIE
                                                     United States District Judge




                                                3
